Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 2, 2021. 

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
For claims 1, 5, 16, and 19, the applicant argues that Imbault does not teach estimating the fat fraction and then determine the speed of sound from the fat fraction, and I do not argree. Using Equation 5 of Imbault, the speed of sound in liver is found as a function of the fat fraction (see pg. 7, para. 4 – “…we demonstrated that this acoustic SSE provides information on the fat fraction thanks to the acoustic wave theory…this fat fraction estimation is based on the measurement of an intrinsic physical parameter of liver tissues…”; see pg. 8, para. 3 – “These results present a first attempt to estimate a physical variable (acoustic sound speed) that is intrinsically linked to the fat content.”). The equation determines the speed of sound as a function of fat fraction, and the inverse, fat fraction as a function of speed, is shown as well in Equation 6, so a determined fat fraction can be used in Equation 5 to find the speed of sound. 
The applicant also argues that Imbault does not teach configuring a beamformer based on the determined speed of sound to then image liver with the beamformer as configured, and I do not agree (Fig. 2 – “Description of the post processing method based on iterative adaptive focusing and acoustic SSE. (a) estimation and correction of average acoustic sound speed by optimizing the spatial coherence of 
For claim 10, the applicant argues that Imbault in view of Rubin does not teach the beamformer configured to scan tissue in a patient based on first speed of sound and a second speed of sound, and I do not agree. In Rubin, the beamformer can be configured based on a first speed of sound, which is the default speed of sound in tissue, and in Imbault, the beamformer can be configured based on a second speed of sound, which is the speed of sound of the patient’s liver as a function of the fat fraction. 
The applicant also argues that Imbault in view of Rubin does not teach an image processor configured to estimate a value for fat fraction of tissue of the patient from beamformed samples output by the beamformer using the first speed of sound, to set the second speed of sound from the fat fraction, and to generate an image of the tissue from beamformed samples output by the beamformer using the second speed of sound as set from the fat fraction, and I do not agree. In Rubin, the beamformer can be configured based on a first speed of sound, which is the default speed of sound in tissue, to acquire image data of the tissue based on the determined fat fraction. In Imbault, the beamformer can be configured based on a second speed of sound, which is the speed of sound of the patient’s liver as a function of the fat fraction, to acquire an image of the tissue. 
For claim 2, the applicant argues that both Imbault and Tanigawa fail to teach using the combination of scatter and attenuation to estimate fat fraction, and I do not agree. In Imbault, the fat fraction is estimated using backscatter from the tissue, and in Tanigawa, the fat fraction is estimated using attenuation from the tissue. 

For claim 13, the applicant argues that Rubin does not teach that the image processor is configured to set the second speed of sound from a look-up table relating fat fractions to speeds of sound, and I do not agree. The speed of sound of the tissue can be found using the look-up table, which then can be used to generate a corrected fat fraction content map of the tissue (see pg. 8, para. 0094-0096).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 7-9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Imbault, et al. "Ultrasonic fat fraction quantification using in vivo adaptive sound speed estimation,” Physics in Medicine & Biology, vol. 63, no. 21, pp. 1-10, Oct. 2018, hereinafter referred to as Imbault.
Regarding claim 1, Imbault teaches a method for ultrasound imaging with an ultrasound scanner (see pg. 4, para. 1 — “Acquisitions were performed using an ultrafast research scanner with fully 
estimating fat fraction for a liver of a patient (see pg. 3, para. 2 — “...previously identified (Idilman et al 2013) that the fat fraction obtained with histopathological analysis was approximately equivalent to twice the MRI-PDFF value. We therefore used                                 
                                    ϕ
                                
                            fMri = (2*PDFF)/100 as an estimate of the real fat fraction using MRI-PDFF.”; see pg. 4 — “To mimic fat in liver, paraffin oil and detergent with a mass ratio of 0.2 were added to the recipe. Fourteen phantoms of different fat fractions were so used in the experiments. The proportions for each phantom, from 0% to 100% fat fractions, are displayed in table 1.”); 
determining a speed of sound for the liver from the fat fraction (see pg. 3, para. 2 — “After developing the Wood's equation, we obtain the effective sound speed of the patient liver (ceff) as a function of the fat fraction (                                
                                    ϕ
                                
                            f)...Equation (5)”); 
configuring a beamformer of the ultrasound scanner based on the determined speed of sound (see pg. 4, para. 3 — “The area under the curve becomes maximal when the acoustic sound speed chosen for the beamforming process corresponds to the acoustic sound speed of the medium...”); and 
imaging the liver of the patient with the beamformer as configured based on the determined speed of sound (see Figure 3 — “Example of in vivo acquisitions on a single patient: (a) ultrasound B mode image...”).
Furthermore, regarding claim 5, Imbault further teaches wherein determining the speed of sound comprises determining as a calculation with a function of the fat fraction (see pg. 3, para. 2 — “After developing the Wood’s equation, we obtain the effective sound speed of the patient liver (ceff) as a function of the fat fraction (                        
                            ϕ
                        
                    f)...Equation (5)”). 

Furthermore, regarding claim 8, Imbault further teaches wherein imaging comprises beamforming samples from signals from elements of an array, where the beamforming uses a delay or phase profile based on the determined speed of sound (see pg. 4, para. 3 — “This virtual transmit focusing is performed using timedelay laws for different choices of acoustic sound speeds ranging from 1450 ms-1 (pure fat) to 1650 ms-1). 
Furthermore, regarding claim 9, Imbault further teaches wherein imaging comprises B-mode scanning of the liver and generating a B-mode image of the liver from results of the scanning, the beamformer used for the B-mode scanning (see Fig. 3 — “Example of in vivo acquisitions on a single patient: (a) ultrasound B mode image and focal spot located at the elevation focal depth z = 60mm used for virtual transmit focusing...”). 
Regarding claim 16, Imbault teaches a method for optimized speed of sound in ultrasound medical scanner (see pg. 4, para. 5 — “The whole process is based on the iterative succession of optimal acoustic SSEs...”), the method comprising: 
measuring a fat fraction of tissue in a patient (see pg. 3, para. 2 — “...previously identified (Idilman et al 2013) that the fat fraction obtained with histopathological analysis was approximately equivalent to twice the MRI-PDFF value. We therefore used                                 
                                    ϕ
                                
                            fMRI
setting a beamformer focus profile based on the fat fraction (Fig. 2 — “Description of the post processing method based on iterative adaptive focusing and acoustic SSE...(b) steering of received focus beams towards a single spot...”); 
scanning the tissue of the patient by the ultrasound medical scanner using the beamformer focus profile (see Fig. 2 — “Description of the post processing method based on iterative adaptive focusing and acoustic SSE...(c) virtual point source generation using rephasing and coherent summation of signals, (d) aberration correction using adapted time delays.”); AND 
generating an image of the tissue from results of the scanning (see Figure 3 — “Example of in vivo acquisitions on a single patient: (a) ultrasound B mode image...”). 
Furthermore, regarding claim 17, Imbault further teaches wherein measuring comprises measuring the fat fraction by the ultrasound medical scanner (see pg. 5, para. 1 — “Conventional US was first performed to position the abdominal curved probe (SC6-1) driven by an ultrafast scanner (Aixplorer®, Supersonic Imagine, France) in the right subcostal view and to ensure that the hepatic capsule was parallel to the US probe. The SSE ultrasonic sequence was then performed while avoiding the presence of large hepatic vessels or large US artifacts in the image...The ultrasonic fat fraction was then deduced from the theoretical equation (7).”).
Furthermore, regarding claim 18, Imbault further teaches wherein setting comprises setting a delay or phase profile of a beamformer of the ultrasound medical scanner (see Fig. 2 —“Description of the post processing method based on iterative adaptive focusing and acoustic SSE...(c) virtual point source generation using rephasing and coherent summation of signals, (d) aberration correction using adapted time delays.”). 
Furthermore, regarding claim 19, Imbault further teaches wherein setting comprises determining a speed of sound from the fat fraction and setting the beamformer focus profile based on the determined speed of sound (see Fig. 2 — “Description of the post processing method based on iterative adaptive 
Furthermore, regarding claim 20, Imbault further teaches wherein scanning comprises beamforming with focus established by the beamformer focus profile (see Fig. 2 — “Description of the post processing method based on iterative adaptive focusing and acoustic SSE...(b) steering of received focus beams towards a single spot, (c) virtual point source generation using rephasing and coherent summation of signals, (d) aberration correction using adapted time delays.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imbault in view of Tanigawa et al. (US 20190029649 A1, published January 31, 2019), hereinafter referred to as Tanigawa.
arding claim 2, Imbault teaches all of the elements as disclosed in claim 1 above, AND further teaches wherein estimating comprises estimating from scatter obtained from scanning the liver by the ultrasound scanner (see pg. 4, para. 3 — “The estimation of the acoustic sound speed in the liver is based on the estimation of the spatial coherence function of backscattered RF signals coming from a chosen focal region. As there is no focus performed in transmit, the focusing process is performed by a synthetic summation of backscattered signals coming from different tilted plane waves transmission.”).
Imbault does not explicitly teach wherein estimating comprises estimating from attenuation obtained from scanning the liver by the ultrasound scanner. 
Whereas, Tanigawa, in the same field of endeavor, expressly teaches wherein estimating comprises estimating from attenuation obtained from scanning the liver by the ultrasound scanner (see pg. 1, para. 5 — “In a liver, for example, it is sometimes desired to make a diagnosis on a current condition of a subject to be examined taking account of the elasticity of biological tissue, and in addition, the amount of fat. The amount of fat correlates with attenuation of ultrasound, wherein the larger the amount of fat the higher attenuation while the smaller the amount of fat the lower attenuation.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the acoustic sound speed from scatter obtained from scanning the liver by the ultrasound scanner, as disclosed in Imbault, by including estimating the acoustic speed from attenuation, as disclosed in Tanigawa. One of ordinary skill in the art would have been motivated to make this modification in order for the user to display and make a diagnosis of the liver based on the amount of fat (fat fraction) being correlated with the value of attenuation of ultrasound in the tissue, as taught in Tanigawa (see pg. 4, col. 1, para. 0057).
Furthermore, regarding claim 4, Tanigawa further teaches wherein other imaging occurs during the estimating and the imaging with the beamformer as configured based on the determined speed of sound occurs after the other imaging (Fig. 3, B-mode image data creating section 51, color image data 
The motivation for claim 4 was shown previously in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imbault in view of Tanigawa, as applied to claim 2 above, and further in view of Rubin et al. (US 20190038220 A1, published February 7, 2019), hereinafter referred to as Rubin. 
Regarding claim 3, Imbault in view of Tanigawa teaches all of the elements as disclosed in claim 2 above. 
Imbault in view of Tanigawa does not explicitly teach wherein the scanning the liver comprises scanning with the beamformer configured with a default speed of sound. 
Whereas, Rubin, in the same field of endeavor, expressly teaches wherein the scanning the liver comprises scanning with the beamformer configured with a default speed of sound (see pg. 8, para. 0095 — “For the first iteration the speed of sound Viissue is assumed to be 1540 m/s, which is the default speed of sound in tissue used by commercial ultrasound system...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamformer, as disclosed in Imbault in view of Tanigawa, by having the scanner configured with a default speed of sound, as disclosed in Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to iteratively make a fractional . 

Claims 6, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imbault in view of Rubin. 
Regarding claim 6, Imbault teaches all of the elements as disclosed in claim 1 above. 
Imbault does not explicitly teach wherein determining comprises determining with a look-up table relating the fat fraction to the speed of sound.
Whereas, Rubin, in the same endeavor, expressly teaches wherein determining comprises determining with a look-up table relating the fat fraction to the speed of sound (see pg. 8, para. 94 — “Initially, a lookup table that relates fractional fat content q to corresponding speed of sound is accessed. The lookup table is generated based on experimental, theoretical or empirical published data. The experimental or theoretical data can be linked to existing studies of fractional fat content performed using acceptable methods , including but not limited to, MRI, ultrasound imaging, or biopsies.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the speed of sound for the liver, as disclosed in Imbault, by using a look-up table relating the fat fraction to the speed of sound, as disclosed in Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to derive the speed of sound of the liver from the look up table at each iteration, and normalize each thermoacoustic measurement value of the tissue, as disclosed in Rubin (see pg. 8, col. 1, para. 0095). 
Regarding claim 10, Imbault teaches a system for ultrasound medical imaging, the system comprising: 
a transducer (see pg. 4, para. 1 — “Acquisitions were performed using an ultrafast research scanner with fully programmable and dedicated sequences (Aixplorer,SuperSonic Imagine, 
a beamformer configured to scan tissue in a patient, with the transducer (see Fig. 2; see pg. 4, para. 3 — “The area under the curve becomes maximal when the acoustic sound speed chosen for the beamforming process corresponds to the acoustic sound speed of the medium...”), based on a second speed of sound (see pg. 3, para. 2 — “After developing the Wood’s equation, we obtain the effective sound speed of the patient liver (ceff) as a function of the fat fraction (                                
                                    ϕ
                                
                            f)...Equation (5)”); AND 
to set the second speed of sound from the fat fraction (see pg. 3, para. 2 — “After developing the Wood’s equation, we obtain the effective sound speed of the patient liver (ceff) as a function of the fat fraction (                                
                                    ϕ
                                
                            f)...”), AND 
to generate an image of the tissue from beamformed samples output by the beamformer using the second speed of sound as set from the fat fraction (see Figure 3 — “Example of in vivo acquisitions on a single patient: (a) ultrasound B mode image...”; see pg. 5, para. 1 — “The SSE ultrasonic sequence was then performed while avoiding the presence of large hepatic vessels or large US artifacts in the image...”). 
Imbault does not explicitly teach a system comprising: 
a beamformer configured to scan tissue in a patient, with a transducer, based on a first speed of sound; 
an image processor configured to estimate a value for fat fraction of tissue of the patient from beamformed samples output by the beamformer using the first speed of sound; AND 
a display configured to display the image of the tissue. 
Whereas, Rubin, in the same field of endeavor, expressly teaches a system comprising: 
a transducer configured to scan tissue in a patient, based on a first speed of sound (see pg. 8, para. 0095 — “For the first iteration the speed of sound Vtissue is assumed to be 1540 m/s, which is the default speed of sound in tissue used by commercial ultrasound system...”); 
an image processor (pg. 4, col. 1, para. 0052 — “...when executed by the one or more processors, enable the computing device 22 to process acquired thermoacoustic image data to allow fractional fat content of target tissue within the region of interest ROI to be determined so that the tissue within region of interest ROI can be graded.”) configured to estimate a value for fat fraction of tissue of the patient from beamformed samples output by the beamformer using the first speed of sound (see pg. 8, col. 1, para 0095 — “For the first iteration the speed of sound Vtissue is assumed to be 1540 m/s, which is the default speed of sound in tissue used by commercial ultrasound systems...”); AND 
a display configured to display the image of the tissue (Fig. 1; see pg. 4, col. 1, para. 0049 — “A display device (not shown), such as one or more computer screens or monitors, is coupled to the computing device 22 for displaying one or more generated images that are based on ultrasound image data received from the ultrasound imaging system 24 and/or thermoacoustic image data received from thermoacoustic imaging system 26.”). 
Furthermore, regarding claim 11, Imbault further teaches wherein the beamformer is configured to scan using a delay profile or a phase profile for elements of an array of the transducer, the delay profile or phase profile set at different times from the first and second speeds of sound (see pg. 4, para. 3 — “This virtual transmit focusing is performed using time delay laws for different choices of acoustic sound speeds ranging from 1450 ms-1 (pure fat) to 1650 ms-1.”; see Fig. 2 — “... (d) aberration correction using adapted time delays.”). 
Furthermore, regarding claim 13, Rubin further teaches wherein the image processor is configured to set the second speed of sound from a look-up table relating fat fractions to speeds of sound 
Furthermore, regarding claim 14, Imbault further teaches wherein the image processor is configured to generate the image as a B-mode image (see Fig. 3 — “Example of in vivo acquisitions on a single patient: (a) ultrasound B mode image and focal spot located at the elevation focal depth z = 60mm used for virtual transmit focusing...”). 
Furthermore, regarding claim 15, Imbault further teaches wherein the tissue comprises liver tissue (see pg. 4, para. 3 — “The estimation of the acoustic sound speed in the liver is based on the estimation of the spatial coherence function of backscattered RF signals coming from a chosen focal region.”) and the fat fraction comprises fat fraction of the liver of the patient (pg. 4, para. 8 — “The objective of the clinical study was to assess the feasibility and reliability of ultrasonic SSE to quantify liver fat fraction.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system, as disclosed in Imbault, by configuring the beamformer to include a first default speed of sound, an image processor, and a display device, as disclosed in Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to derive the speed of sound of the liver from the look up table at each iteration, and display the fractional fat content map for the liver within a region of interest to diagnostic purposes, as disclosed in Rubin (see pg. 8, col. 1, para. 0095; see pg. 3, col. 1, para. 0042). 
The motivation for claims 11 and 13-15 was shown previously in claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imbault in view of Rubin, as applied to claim 10 above, and further in view of Tanigawa. 
Regarding claim 12, Imbault in view of Rubin further teaches all of the elements as disclosed in claim 10 above, AND Imbault further teaches wherein the image processor is configured to estimate the value for fat fraction from backscatter measured from the beamformed samples (see pg. 4, para. 3 — “The estimation of the acoustic sound speed in the liver is based on the estimation of the spatial coherence function of backscattered RF signals coming from a chosen focal region. As there is no focus performed in transmit, the focusing process is performed by a synthetic summation of backscattered signals coming from different tilted plane waves transmission.”; see pg. 4, para. 3 — “The area under the curve becomes maximal when the acoustic sound speed chosen for the beamforming process corresponds to the acoustic sound speed of the medium...”) using the first speed of sound.
Imbault in view of Rubin does not explicitly teach wherein the image processor is configured to estimate the value for fat fraction from attenuation measured from the beamformed samples using the first speed of sound. Whereas, Tanigawa, in the same field of endeavor, teaches wherein the image processor is configured to estimate the value for fat fraction from attenuation (see pg. 1, para. 5 — “In a liver, for example, it is sometimes desired to make a diagnosis on a current condition of a subject to be examined taking account of the elasticity of biological tissue, and in addition, the amount of fat. The amount of fat correlates with attenuation of ultrasound, wherein the larger the amount of fat the higher attenuation while the smaller the amount of fat the lower attenuation.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processor, as disclosed in Imbault in view of Rubin, by having the beamformer estimate the value for fat fraction from attenuation measured, as disclosed in Tanigawa. One of ordinary skill in the art would have been motivated to make this modification in order for the user to display and make a diagnosis of the liver based on the amount of fat (fat fraction) being .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793